Citation Nr: 9932711	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  95-37 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from January 1982 to May 
1985.  He also had a period of inactive duty for training 
from August 8, 1987, to August 22, 1987, with the Army 
National Guard of Georgia.

The instant appeal arose from a September 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Atlanta, Georgia, which denied claims for 
service connection for a low back disorder and a right knee 
disorder.  In April 1999 the appellant testified at a 
personal hearing before the undersigned member of the Board 
of Veterans' Appeals (Board). 

The Board notes that a September 1986 rating decision also 
denied a claim for service connection for a low back disorder 
and that the evidence of record does not reveal that the 
veteran was ever notified of the RO's September 1986 
decision.  Generally, the time for filing a notice of 
disagreement (NOD) as to the 1986 determination would be 
tolled until the veteran appealed the claim in 1995 following 
the September 1995 rating decision on that issue. 38 C.F.R. 
§ 19.25.  Cf. In re Cox, 10 Vet. App. 361, 374-75 (1997).  
However, the veteran's present claim for entitlement to 
service connection for his low back disorder, which was filed 
in 1995, is based on an incident which occurred during a 
period of inactive duty training in 1987.  As the alleged 
injury occurred after the prior denial in 1986, the Board 
finds that tolling the time for filing an NOD as to that 
decision would not be appropriate in this instance.


FINDINGS OF FACT

1.  Service medical records do not show evidence of a chronic 
low back disorder.

2.  Private medical records show that disc degeneration at 
L5-S1 was first noted at the time of a June 1994 computer 
tomography (CT) scan.

3.  The medical evidence of record does not establish a nexus 
between service and the current low back disability.

4.  Service medical records do not show evidence of a chronic 
right knee disorder.

5.  There is no competent medical evidence of a current right 
knee disorder.

6.  The medical evidence of record does not establish a nexus 
between service and the claimed right knee disorder.


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for a low 
back disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The appellant's claim for service connection for a right 
knee disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 1131, compensation will be provided if it 
is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Moreover, service 
medical records must show the claimed disability and there 
must be medical evidence that links a current disability with 
events in service or with a service-connected disability.  
Montgomery v. Brown, 4 Vet. App. 343 (1993).  

Before service connection may be decided, however, the 
initial question for resolution is whether the veteran has 
submitted a well-grounded claim in accordance with 
38 U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  "[I]n order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service disease or 
injury and the current disability (medical evidence)."  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995)(citations 
omitted).

The appellant contends, in substance, that he currently has 
right knee and low back disorders as a result of an injury 
incurred during a period of inactive duty training in August 
1987.  Therefore, he believes service connection for these 
disorders is warranted.

Although the veteran does not contend that his current 
disabilities arise from his period of active duty, the Board 
finds that a review of the service medical records from his 
period of active duty reveals that no chronic low back or 
right knee disorder was noted in that period of service.  No 
low back or right knee problem was noted on the veteran's 
September 1981 enlistment examination.  A review of the 
service medical records shows that during his period of 
active duty the veteran sought medical treatment several 
times in 1983 for left knee complaints, but there was no 
record of complaint, treatment, or diagnosis as regards the 
right knee.  

The service medical records also show that the veteran sought 
treatment first for low back pain in service in March 1983.  
In September 1983 he sought treatment again for low back pain 
after injuring his back the previous day while playing 
football.  An X-ray of the lumbar spine in April 1984 was 
normal.  In July 1984 he sought treatment for low back pain 
radiating to the right leg and was assessed with questionable 
neural involvement sciatica versus root syndrome.  At the 
time of his October 1984 separation examination, the veteran 
reported recurrent back pain; however, clinical evaluation of 
the spine was normal.  Clinical evaluation of the lower 
extremities was also normal at that time, and the veteran did 
not complain of knee problems.

A July 1986 VA examination assessed intermittent low back 
pain, but physical examination and X-rays were essentially 
normal.  That examination did not reveal any complaints, 
treatment, or diagnosis referable to the right knee.

An April 1987 periodic service examination showed that 
clinical evaluation of the spine and lower extremities was 
normal.  A record from the veteran's period of inactive duty 
training in August 1987 shows that the veteran was riding in 
a truck when crates in the truck hit his right trapezius and 
right gluteal when there was a sudden, significant drop in 
the road.  Subsequent medical records that month assessed 
lumbar strain.  There was no mention at that time of 
complaints, diagnosis, or treatment of the right knee.  The 
veteran has also submitted a statement from a fellow service 
member which corroborated the occurrence of the incident.

An October 1993 periodic service examination showed that 
clinical evaluation of the spine and lower extremities was 
normal; however, the veteran complained of recurrent back 
pain and a "trick" or locked knee.  The examination report 
noted a history of a back injury in 1990 with bad muscle 
spasms since that time which precluded running or sit ups.  A 
5-year history of swelling in the right knee after running 
was also noted with no recollection of injury to the right 
knee.

The Board has reviewed private medical evidence from a Dr. 
Greenfield which consists of treatment records dated in May 
and June 1994.  The veteran reported constant neck and back 
pain since the August 1987 incident in service.  It was noted 
that the veteran reinjured his back in a 1989 motor vehicle 
accident.  He did not complain of any right knee problems to 
Dr. Greenfield.  Dr. Greenfield reviewed the service records 
and noted that the veteran had been assessed with cervical 
and/or lumbar strain but that no structural problem had been 
identified.  Following physical examination, X-rays, and a CT 
of the lumbar spine, Dr. Greenfield assessed L5-S1 disc 
degeneration with L5 spondylolysis and spondylolisthesis.

During his April 1996 personal hearing, the veteran stated 
that he had been treated for his right knee and low back 
problems since service by a private physician, Dr. Kini, and 
at the Rockdale County Hospital.  The RO attempted to develop 
these records.  No response was received from the Rockdale 
County Hospital, and the veteran was informed of this fact by 
letter dated in December 1998.  Dr. Kini responded to the 
development request, but the records he sent to the RO 
belonged to another individual who had the same name as the 
veteran.  As the Board finds that the veteran's claims are 
not well grounded, the Board finds that the VA does not have 
any further duty to inform or assist the veteran in 
developing these records. See Voerth v. West, No. 95-904 
(U.S. Vet. App. Oct. 15, 1999).

As VA only had a duty to inform the appellant that he should 
submit medical records from these private sources to complete 
his claims, VA not only satisfied its duty, but went beyond 
what is required.  Furthermore, while the appellant mentioned 
the names of Dr. Kini and the Rockdale County Hospital as 
private health care providers who had recently treated him 
for his injuries, he neither produced any evidence from these 
private providers nor gave any indication that they possessed 
information which would complete well-grounded claims.  Id.

Likewise, the Board finds that the VA does not have any 
further duty to develop records pertaining to two 
examinations at military facilities which the veteran 
mentioned during his April 1996 personal hearing.  The RO 
performed numerous searches in an attempt to develop May and 
August 1994 examinations at Travis Field and Fort Gordon, 
Georgia, respectively, which the veteran stated pertained to 
his claim for benefits.  The Georgia Army National Guard 
stated that it did not have these reports; the VA Records 
Management Center stated that it was unable to locate the 
requested reports; and the Commander of Fort Stewart, 
Georgia, Medical Department Activity, reported that that 
facility did not have the requested reports.  As these 
searches were exhaustive in that they did not reveal other 
facilities which had the reports and which had not already 
been queried by the RO, the Board finds that further 
development of these records is not warranted. 

During his April 1999 personal hearing, the veteran stated 
that he had been forced to leave the Reserves due to his back 
and knee problems.  He reported that while in the Reserves in 
1994 he had been told that he had no knee cartilage secondary 
to running and that arthroscopic surgery was an option, but 
the veteran refused surgery.  The veteran also stated that he 
currently worked as a machine operator, a job which he stated 
was not strenuous to his back or his knee.  He also stated 
that while he has pain in his back and knee and some swelling 
in the knee and numbness in the back, there are some days 
that he has no pain at all.  The veteran stated that his 
private physician told him to do exercises and take over-the-
counter pain medication for his complaints.

As the appellant has not presented medical or competent 
evidence which would justify a belief by a fair and impartial 
individual that his claims are plausible, they must be deemed 
not well grounded and therefore denied.  The medical evidence 
of record does not show that the veteran has a current right 
knee disability.  Absent any demonstration by competent 
medical evidence that the veteran has, or has ever had, the 
disability for which service connection is claimed, the claim 
cannot properly be considered well grounded.  See Degmetich 
v. Brown, 104 F.3d 1328, 1330-33 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, the 
claim must be denied.  Regardless, the veteran's right knee 
claim is not well grounded because he also has not provided 
medical evidence which shows a nexus between his claimed 
right knee disorder and service.

In addition, the medical evidence does not show a nexus 
between the veteran's current low back problems and service.  
Regardless of the existence of a current low back disability, 
the veteran's claim is not well-grounded as the medical 
evidence of record does not reveal that there is a link 
between his post-service degenerative disc at L5-S1 and his 
history of complaints in service.  A chronic low back 
disability was not diagnosed in service.

The Board acknowledges the appellant's belief that a causal 
relationship exists between his current low back and right 
knee complaints and service.  However, as a layman the 
appellant is not competent to offer opinions on medical 
causation and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  See Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).  Furthermore, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The Board views its discussion above sufficient to inform the 
appellant of the elements necessary to complete his 
applications for service connection for low back and right 
knee disorders.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
Primarily, competent medical evidence is lacking of a nexus 
between his claimed low back and right knee disorders and 
service.  Whereas the Board has determined that the 
appellant's claims for service connection are not well 
grounded, VA has no further duty to assist the appellant in 
developing facts in support of these claims.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Although where a 
claim is not well grounded VA does not have a statutory duty 
to assist a claimant in developing facts pertinent to the 
claim, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete his 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the appellant had not made VA aware of 
specific, additional evidence that is not of record which 
could serve to well ground his claim.  The RO fulfilled its 
obligation under section 5103(a) in an October 1995 statement 
of the case which informed the appellant that the reason his 
claim for a low back disorder had been denied was that there 
was no evidence of a chronic low back disability in service.  
He was informed that the reason his claim for a right knee 
disorder had been denied was that there was no evidence of a 
chronic right knee disability.

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of his claims, they must 
be considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1998).  Since these 
claims are not well grounded, they must, accordingly, be 
denied.  Grottveit v. Brown, 5 Vet. App. 91 (1993); Boeck v. 
Brown, 6 Vet. App. 14 (1993).



ORDER

Claims for entitlement to service connection for a low back 
disorder and a right knee disorder are denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



